Citation Nr: 0301285	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1966 to October 
1969 and from September 1970 to August 1972.  This claim 
comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, denied a compensable 
evaluation for bilateral hearing loss.  The veteran 
disagreed with that determination in late June 2000, and a 
statement of the case was prepared and issued in June 
2000.  In August 2000, the veteran submitted a timely 
substantive appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the 
claim on appeal has been obtained.

2.  The veteran's service-connected bilateral hearing loss 
is manifested by level I hearing in the right ear and 
level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, Diagnostic 
Code 6100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement submitted in February 2000, the veteran 
contended that his hearing loss disability had increased 
in severity since it was last evaluated.
Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claims before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was initially informed, by a statement of the 
case (SOC) issued in June 2000, of the criteria for a 
compensable evaluation for hearing loss.  In particular, 
the RO advised the veteran of the provisions of 38 C.F.R. 
§ 4.85, including Table VI, which provides the numeric 
designations of hearing impairments based on puretone 
threshold averages and speech discrimination findings, and 
Table VII, which provides the percentage evaluations for 
hearing impairments.  In an October 2000 statement, the 
veteran's accredited representative acknowledged that the 
veteran had been provided with the pertinent charts to 
figure out the next level of disability.

In his initial claim, the veteran noted that he had not 
sought medical care for hearing loss, and he requested a 
VA examination.  VA examination was afforded.  In later 
statements, the veteran noted that he was receiving VA 
clinical treatment.  VA clinical records were obtained, 
but those records do not reflect further treatment or 
evaluation of hearing loss subsequent to the afforded VA 
examination.  

In his August 2000 substantive appeal, the veteran stated 
he would submit additional evidence.  The discharge 
summary of a June 2000 private hospitalization, and 
additional VA outpatient clinical records, were thereafter 
associated with the claims file, but disclosed no evidence 
relevant to evaluation of the severity of hearing loss 
disability.  The veteran informed VA that he was receiving 
Social Security benefits, and the RO requested Social 
Security Administration (SSA) records.  Those records were 
associated with the claims file in February 2001.  
However, the SSA records do not reference the veteran's 
hearing loss disability. 

By a supplemental statement of the case issued in March 
2002, the veteran was informed of the regulatory 
provisions implementing the VCAA, including VA's duty to 
notify claimants of the information or evidence necessary 
to substantiate their claims, to provide medical 
examinations or obtaining medical opinions, and the duty 
to obtain records.  The veteran was again informed of the 
evidence of record and the RO explained that the VA 
treatment records obtained were devoid of evidence of the 
severity of hearing loss.  

The veteran's statements establish that there is no other 
available clinical evidence.  The veteran has been 
afforded VA examination.  The claims file establishes that 
the duties to inform the veteran of the evidence necessary 
to substantiate his claim for an increased rating, the 
duty to notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.

Facts and Analysis

Historically, the veteran sought service connection for a 
hearing loss by a claim submitted in April 1991.  By a 
rating decision prepared in July 1991 and issued to the 
veteran in August 1991, service connection for bilateral 
sensorineural hearing loss was granted, effective April 
11, 1991, and that disability was evaluated as 
noncompensable.  That noncompensable evaluation remained 
in effect when the veteran submitted the claim for 
increase underlying this appeal.
 
At the time of April 2000 VA examination, the veteran 
complained that hearing aids he had purchased himself were 
no longer functioning.  An audiogram disclosed that the 
veteran's right ear auditory threshold at 500 Hertz (Hz) 
was 25 decibels, at 1000 Hz, 30 decibels, at 2000 Hz, 35 
decibels, at 3000 Hz, 55 decibels, and at 4000 Hz, 65 
decibels, for a pure tone average loss of 46 decibels.  In 
the left ear, his auditory threshold, at 500 Hz, was 20 
decibels, at 1000 Hz, 25 decibels, at 2000 Hz, 35 
decibels, at 3000 Hz, 55 decibels, at 4000 Hz, 55 
decibels, for a pure tone average loss of 42 decibels.  
Speech recognition ability, using the Maryland CNC word 
list, was 92 percent in the right ear and 94 percent in 
the left ear.  The examiner assigned a diagnosis of 
sensorineural hearing loss.

The summary of a June 2000 private hospitalization, VA 
outpatient clinical records subsequent to the April 2000 
audiology examination, and records obtained from the 
Social Security Administration are devoid of additional 
evidence of the severity of the veteran's hearing loss 
disability.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The criteria for evaluating hearing impairment in effect 
when the veteran submitted his June 2002 claim for an 
increased evaluation call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  38 C.F.R. § 4.85 
(2002).  These results are then charted on Table VI and 
Table VII, 38 C.F.R. § 4.85, as set out in the Rating 
Schedule.  The Tables set out eleven auditory acuity 
levels, and each veteran's hearing loss is classified 
according to these levels.  In order to establish 
entitlement to an increased evaluation for hearing loss, 
it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met. 

The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns 
addressed in this section are when the puretone threshold 
at 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  The evidence 
establishes that the veteran's hearing loss does not fall 
into an exceptional pattern.  This provision, and Table 
VIa, are not applicable in this case. 

Mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations, using the controlled speech discrimination 
test results 


together with the results of the pure tone audiometry 
test, results in a determination under Tables VI and VII 
of 38 C.F.R. § 4.85 that the veteran has a level I hearing 
loss in the left ear, and a level I hearing loss in the 
right ear.  

Tables VII provides that a level I hearing loss in one 
ear, coupled with a level I hearing loss in the other ear, 
is noncompensable.  The evidence is against a compensable 
evaluation during any portion of the appeal period.  

There is no evidence which favors the veteran's claim for 
a compensable evaluation for hearing loss disability, 
since the evaluation depends solely on the mechanical 
application of the results of audiologic examination to 
the hearing loss Tables.  The evidence is not in equipoise 
to warrant a more favorable result based on resolution of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's service- 
connected bilateral hearing loss has markedly interfered 
with his earning capacity or employment status or that it 
has necessitated frequent periods of hospitalization.  
There is, in fact, no indication that the condition has 
required hospitalization at any time during the appeal 
period.  The Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The veteran's appeal for a compensable evaluation for 
service-connected hearing loss must be denied.




ORDER

The appeal for a compensable evaluation for service-
connected bilateral hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

